  8:19-cv-00481-LSC-MDN Doc # 151 Filed: 08/13/20 Page 1 of 1 - Page ID # 857




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

TERESA SPAGNA,

                        Plaintiff,                                         8:19CV481

        vs.                                                     ORDER TO SHOW CAUSE
DANIEL W. TIFT, JONAH M. BUSS, CODY
M. CASPER, ALAN J. ANDERSON, and
DAVID MELER, individually and as agents of
Phi Kappa Psi Fraternity, Inc. and the Nebraska
Beta Chapter of Phi Kappa Psi Fraternity; and
NEBRASKA BETA CHAPTER OF PHI
KAPPA PSI FRATERNITY, an unincorporated
association;
                        Defendants.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed an Amended Complaint on April 3, 2020, adding Nebraska Beta Chapter of
Phi Kappa Psi Fraternity, an unincorporated association, as a defendant. (Filing No. 92). More
than 90 days has elapsed since the Amended Complaint was filed and to date, Plaintiff has not filed
any return of service indicating service on that defendant, a waiver of service has not been filed,
that defendant has not entered a voluntary appearance, and Plaintiff has not requested an extension
of time to complete service upon that defendant. Accordingly,
       IT IS ORDERED that Plaintiff shall have until August 27, 2020, to show cause why this
case should not be dismissed as to defendant Nebraska Beta Chapter of Phi Kappa Psi Fraternity,
an unincorporated association, pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action as
to Nebraska Beta Chapter of Phi Kappa Psi Fraternity, an unincorporated association without
further notice.
       Dated this 13th day of August, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
